Citation Nr: 0901890	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left knee, as secondary to a 
service-connected status-post total right knee replacement.    

2.  Entitlement to a rating in excess of 30 percent for a 
status-post total right knee replacement, prior to January 5, 
2007, and to a rating in excess of 60 percent thereafter.

3.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, prior to 
January 5, 2007, and to a rating in excess of 50 percent 
thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Little Rock, Arkansas.                 

With respect to the new and material claim, in the June 2005 
rating action, the RO determined that new and material 
evidence had been submitted and reopened the veteran's claim 
for service connection for degenerative arthritis of the left 
knee, as secondary to a service-connected status-post total 
right knee replacement.  In that same rating action, the RO 
denied the aforementioned claim on the merits.  

Irrespective of the RO's actions, the Board must still 
determine whether new and material evidence has been received 
to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been characterized as set forth on the title page.

The Board further observes that in the June 2005 rating 
action, in addition to reopening the veteran's claim for 
service connection for degenerative arthritis of the left 
knee on a secondary basis and denying the underlying claim on 
the merits, the RO also denied the veteran's claims for a 
rating in excess of 10 percent for neuropathy of the right 
lower extremity; a rating in excess of 30 percent for a 
status-post total right knee replacement; and for a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine.  The RO also denied the veteran's claim for 
service connection for a stomach condition secondary to 
medication taken for the service-connected right knee and low 
back disabilities.  In June 2005, the veteran filed a notice 
of disagreement (NOD) and a statement of the case (SOC) was 
issued in December 2005.  However, in the veteran's January 
2006 substantive appeal, the veteran only addressed the 
issues of entitlement to service connection for a left knee 
disability on a secondary basis (characterized in this 
decision as a new and material claim, as explained above); 
entitlement to a rating in excess of 30 percent for a status-
post total right knee replacement; and entitlement to a 
rating in excess of 40 percent for degenerative disc disease 
of the lumbar spine.  See 38 C.F.R. § 20.202 (2008); Ledford 
v. West, 136 F.3d 776, 770-80 (Fed. Cir. 1998).  As the 
veteran did not perfect his appeal of the claims of 
entitlement to a rating in excess of 10 percent for 
neuropathy of the right lower extremity, and for entitlement 
to service connection for a stomach condition secondary to 
medication taken for the service-connected right knee and low 
back disabilities, with the submission of a substantive 
appeal, these matters are not in appellate status. 

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  See VAOPGCPREC 9-
99, 64 Fed. Reg. 52376 (1999); cf. March v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the veteran is not prejudiced in 
that the matters in question have not been certified for 
appeal and there is not any indication that he is of the 
belief that such matters are in appellate status.  Moreover, 
as indicated below, the veteran has withdrawn all issues in 
appellate status.  See June 2007 statement forwarded to the 
Board by the veteran's representative, Disabled American 
Veterans. 

As requested by the veteran, a videoconference hearing before 
the Board was scheduled to be held in June 2007.  However, as 
explained further below, prior to the scheduled hearing, the 
RO granted the veteran's claim for a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  Thus, on the day the hearing was 
scheduled, it was reported that because the veteran had been 
granted a TDIU rating, he had requested that the hearing be 
cancelled.    
FINDINGS OF FACT

1.  In June 2007, prior to promulgation of a decision by the 
Board, the veteran withdrew his appeal in regard to the claim 
of whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left knee, as secondary to a 
service-connected status-post total right knee replacement.   

2.  In June 2007, prior to promulgation of a decision by the 
Board, the veteran withdrew his appeal in regard to the claim 
of entitlement to a rating in excess of 30 percent for a 
status-post total right knee replacement, prior to January 5, 
2007, and to a rating in excess of 60 percent thereafter.   

3.  In June 2007, prior to promulgation of a decision by the 
Board, the veteran withdrew his appeal in regard to the claim 
of entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, prior to 
January 5, 2007, and to a rating in excess of 50 percent 
thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for degenerative arthritis of the left 
knee, as secondary to a service-connected status-post total 
right knee replacement, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a rating in 
excess of 30 percent for a status-post total right knee 
replacement, prior to January 5, 2007, and to a rating in 
excess of 60 percent thereafter, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine, prior to January 5, 2007, and to a rating in 
excess of 50 percent thereafter, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

By a rating decision, dated in June 2005, the RO determined 
that new and material evidence had been submitted and 
reopened the veteran's claim for service connection for 
degenerative arthritis of the left knee, as secondary to a 
service-connected status-post total right knee replacement.  
In that same rating action, the RO denied the aforementioned 
claim on the merits.  In addition, the RO also denied the 
veteran's claims for a rating in excess of 30 percent for a 
status-post total right knee replacement, and for a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine.  The veteran perfected an appeal in January 
2006 as to these issues.        

In a January 2007 rating action, the RO increased the 
disability rating for the veteran's service-connected status-
post total right knee replacement from 30 percent to 60 
percent disabling, effective from January 5, 2007.  In that 
same rating action, the RO also increased the disability 
rating for the veteran's service-connected degenerative disc 
disease of the lumbar spine from 40 percent to 50 percent 
disabling, effective from January 5, 2007.  The RO also 
granted a TDIU rating, effective from January 5, 2007.     

In a written statement from the veteran, which was submitted 
by the veteran's representative, the Disabled American 
Veterans (DAV), in June 2007, the veteran withdrew his appeal 
stating that he wished to "withdraw all outstanding 
appeals."  The veteran's written statement is sufficient to 
withdraw his appeal for the following issues: (1) whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for degenerative arthritis 
of the left knee, as secondary to a service-connected status-
post total right knee replacement, (2) entitlement to a 
rating in excess of 30 percent for a status-post  total right 
knee replacement, prior to January 5, 2007, and to a rating 
in excess of 60 percent thereafter, and (3) entitlement to a 
rating in excess of 40 percent for degenerative disc disease 
of the lumbar spine, prior to January 5, 2007, and to a 
rating in excess of 50 percent thereafter.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the aforementioned issues.  
Hence, the appeal is dismissed. 


ORDER

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for degenerative arthritis of the left knee, as 
secondary to a service-connected status-post total right knee 
replacement, is dismissed.    

The issue of entitlement to a rating in excess of 30 percent 
for a status-post right knee replacement, prior to January 5, 
2007, and to a rating in excess of 60 percent thereafter, is 
dismissed.






The issue of entitlement to a rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine, prior to 
January 5, 2007, and to a rating in excess of 50 percent 
thereafter, is dismissed.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


